Sam C. Cook, P. J.,
delivered the opinion of the court.
This is a suit for the value of a suit case and its contents, delivered to the appellant as a bailee for hire. The case was submitted to the trial judge without the aid of a jury upon the following agreed statement of facts, viz.:
“It is agreed between the parties hereto that this cause may be heard and determined by the trial judge without the aid of a jury on the following agreed statement of facts:
“The defendant, the Van Noy Interstate Company, is engaged, among other things, at Jackson, Miss., in conducting what is called ‘a parcel check room’ where small parcels are checked for a small consideration paid in each instance; that said business of conducting a parcel check room is carried on- in the southwest corner of the general waiting room in the Union Station, the space occupied by the said defendant in connection with said business being approximately ten feet square. The manner of carrying on the business of checking parcels is as follows: A person, desiring to deposit a parcel with the defendant for temporary keeping, presents the parcel to the defendant at said place, there being a small platform or counter upon which it is customary for suit cases or other parcels to be placed, whereupon the defendant attaches to the said parcel a pasteboard check, which is made in duplicate, and from the check so attached to the parcel the duplicate is detached and delivered to the person checking the parcel in exchange for the fee charged for such checking service, which is ten cents for each parcel, and the duplicate check so delivered is presented by the holder for the purpose of obtaining the parcel so checked when it is desired to take the parcel from the check room.
*271“On the 8th day of May, 1920, the plaintiff, Hugh Tucker, presented to the defendant to be checked a certain suit case and contents of the agreed value of two hundred'fifty dollars, and the said suit case was placed on the platform or counter aforesaid, and a check was attached thereto, and the duplicate detached and delivered to the said Hugh Tucker in exchange for the sum of ten cents. The duplicate check so delivered to the said Hugh Tucker being filed as Exhibit A to the plaintiff's declaration and made a part of this agreement. There was no conversation between the agent of the defendant and the plaintiff regarding the transaction of checking the said suit case, and the plaintiff after receiving said check without reading it, or actually knowing its contents, placed it in his pocket and went about his affairs until some time within the twenty-four hours next ensuing, when he returned to the defendant's place and presented the said check and demanded the return of his said suit case. The defendant did not return the said suit case which was not found in the defendant’s premises, and which had disappeared therefrom in some way and manner unknown both to the plaintiff and the defendant and the defendant’s employees. There was an agent of the defendant in charge of the said check room continuously from the time the said suit case was so delivered until the plaintiff presented his check and demanded the delivery to him of the said suit case. The said check room where the said suit case was deposited is used also for keeping miscellaneous small articles for sale, and has a window on the west side, which opens out on the station platform, and another on the south side, which opens on the station platform on the south side, through which windows it is possible to make delivery or parcels checked and other articles. Said west window is commonly used for that purpose, but the south window1' is seldom used for that purpose. The most of the business of receiving and delivering parcels and selling other small articles is transacted over the counter or platform on the inside of the *272waiting room, at which place the plaintiff’s suit case was cheeked.”
The check referred to in the agreement of facts had printed on it the folloAving:
“Claim check. See other side.
10 cents for each 24 hrs. or fraction thereof 10 20 30 40 50 60 70 80 90 1.00
“No. 3145.”
The circuit judge adjudged the defendant liable for the actual value of the suit case and its contents, and defendant appeals.
We have made quite a search for authorities applicable to the facts of this case, and we have but one decision viúch Ave deem decisive of this appeal. The authorities generally lay down the rule that bailees' for hire are ordinarily liable for the value of goods or other things lost, and any limitation of that rule must be brought to the attention of the OAvner of the goods. So we think the question here is, Was the bailor advised of the limitation written upon the pasteboard check delivered to the OAvner of the suit case?
In a case decided by the Appellate Division of the Supreme Court of New York, Healy v. N. Y. C. & H. R. R. Co., 153 App. Div. 516, 138 N. Y. Sup. 287, in a case very much like the case made by this record, had this to say, viz.:
“The coupon was presumptively intended as betAveen the parties to serve the special purpose of affording a means of identifying the parcel left by the bailor. In "the mind of the bailor the little piece of cardboard, Avhich Avas undoubtedly hurriedly handed to him and which he doubtless as hurriedly slipped into his pocket, Avithout any reasonable opportunity to read it, and hastened away Avith-uut any suggestion having been made upon .the part of the parcel room clerk as to the statements in fine print thereon, did not arise to the dignity of a contract by which he agreed fluff in the event of the loss of the parcel, even *273through the negligence of the bailee itself, he would accept therefor a sum which perhaps would be but a small fraction of its actual value.
“The plaintiff having had no knowledge of the existence of the special contract limiting the liability of the defendant to an amount not exceeding ten dollars, and not being chargeable with such knowledge, the minds of the parties never met thereon, and the plaintiff cannot be .deemed to have assented thereto, and is not bound thereby.”
We adopt the decision of the New York court as the law of this case.

Affirmed.